(212) 373-3118

(212) 492-0118

lelynch@paulweiss.com




           October 29, 2020




           VIA ECF
           Honorable Margo K. Brodie
           United States District Court
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, New York 11201

           Re: Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19-cv-
           00660 (E.D.N.Y.)

           Dear Judge Brodie:

                           I write to update the Court on the parties’ ongoing efforts to address
           several of the important issues raised in this litigation through mediation.

           I.     Background

                           I have continued to receive call and videoconference log data from both
           parties. I continue to be in communication with the Federal Defenders, Inc. and their
                                                                                                  2

counsel, and the government and representatives of the Metropolitan Detention Center
(“MDC”) and Metropolitan Correctional Center (“MCC”). 1

               My communications with the Federal Defenders and the government
focused on the following topics:

                 1.      The current status of in-person legal visitation at both institutions.

                2.     The execution of the current protocol for scheduling and placing
attorney-client phone calls at the MDC and the MCC.

II.      Telephonic Contact

                The parties continue to schedule and facilitate legal phone calls under the
Court Protocol for Attorney Calls and Teleconference Hearings. Pursuant to the
Protocol, attorney-client calls were scheduled by Federal Defenders for afternoon slots of
one-half hour each from 12pm to 3pm at the MDC and 1 to 3:30 pm at the MCC. As
Your Honor is aware, the parties have also made efforts to expand legal call hours
beyond the times provided in the Protocol. See ECF Nos. 70 & 76.

         A.      MCC

               According to the information received from the parties, MCC scheduled
150 calls between October 22 and October 29, 2020. 140 calls were completed, four
were attempted but not completed, one was rescheduled by the requesting attorney, and
five were not completed for unknown reasons. We are working with the institution to
obtain more information about these calls. Federal Defenders did not report that any call
requests were pending for more than 48 hours. Additionally, Federal Defenders report
some technical and scheduling issues this week.

         B.      MDC

                According to the information received from the parties, MDC scheduled
226 calls between October 22 and October 29, 2020. 195 calls were completed, 12 were
attempted but not completed, nine were rescheduled or cancelled by the requesting
attorney, and ten were not completed for unknown reasons. We are working with the
institution to obtain more information about these calls. Federal Defenders report that
two call requests were pending for more than 48 hours. Additionally, Federal Defenders
report some technical issues this week.




1
      I held a joint mediation call with the parties on October 27, 2020.
                                                                                           3

III.   Videoconferencing

       A.      MCC

                According to the information received from the parties, MCC scheduled
30 videoconferences between October 22 and October 29, 2020. 27 were completed as
scheduled and three were not completed for unknown reasons. We are working with the
institution to obtain more information about these VTCs. Federal Defenders did not
report that any call requests were pending for more than 48 hours. Additionally, Federal
Defenders report some scheduling and technical issues this week.

       B.      MDC

                According to the information received from the parties, MDC scheduled
41 videoconferences between October 22 and October 29, 2020. 38 were completed as
scheduled, one was attempted but not completed, one was rescheduled by the requesting
attorney, and one was not completed for unknown reasons. We are working with the
institution to obtain more information about these VTCs. Federal Defenders report that
11 VTC requests were pending for longer than 48 hours. Additionally, Federal
Defenders report some technical issues this week.

IV.    In-Person Visits

                 Both institutions continue to provide in person visits by appointment. The
parties continue to discuss information regarding the MDC’s HVAC system, with testing
results for visiting areas in the West Wing provided last week. The MDC is working to
schedule testing in the East Wing and SHU. The parties continue to discuss the issue of
additional testing. The MDC has also provided a protocol to ensure that inmates
returning from court into quarantine have their legal materials with them during that
period, as well as a protocol for providing remote access over weekends and
holidays. The parties also discussed the issue of facility staff not wearing masks or
wearing masks improperly. The MDC has elevated the issue to the Warden, who is
addressing the issue. I will continue to work with the parties in their ongoing
discussions.



                                        Respectfully,


                                             /s/ Loretta E. Lynch
                                        Loretta E. Lynch


cc:    Sean Hecker, Kaplan, Hecker & Fink
       Seth D. Eichenholtz, U.S. Attorney’s Office (E.D.N.Y.)
       Sean Greene, U.S. Attorney’s Office (E.D.N.Y.)
       Matthew J. Modafferi, U.S. Attorney’s Office (E.D.N.Y.)
                                                         4

Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.)
David Jones, U.S. Attorney’s Office (S.D.N.Y.)
